      Case 4:19-cv-00226 Document 36 Filed on 03/27/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                         SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                               Case Number             4:19-cv-00226

Dwight Russel, Johnnie Pierson, Joseph Ortuno, on behalf of themselves and all others similarly situated,
                                            PLAINTIFF

                                                     versus
                                Harris County, Texas, Sheriff Ed Gonzalez,
                                             DEFENDANT


           Lawyer’s Name                   Liyah Brown
                Firm                       Texas Civil Rights Project
                Street                     2202 Alabama St.
          City & Zip Code                  Houston, TX 77002
         Telephone & Email                 832-767-3650 Ext. 159, Liyah@texascivilrightsproject.org
      Licensed: State & Number             District of Columbia #500149
       Federal Bar & Number                U.S. District Court for the District of Columbia #500149



 Name of party applicant seeks to                Dwight Russel, Johnnie Pierson, Joseph Ortuno,
 appear for:                                                      PLAINTIFF


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:       3/27/2020          Signed:                           /s/ Liyah Brown



 The state bar reports that the applicant’s status is:

              3/27/2020
 Dated:                          Clerk’s signature



               Order
                                                     This lawyer is admitted pro hac vice.

Dated:              3/27/2020
                                                              United States District Judge
